             Case 1:09-cr-00539-CCB Document 102 Filed 07/28/20 Page 1 of 2


                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                            *
                                                    *
v.                                                  *          Crim. No. CCB-09-539
                                                    *
DUANE ROBERTS                                       *
                                                    *
*    *   *   *   *   *   *    *   *   *   *   *   * * *   *   *   *   *   *   *   *   *   *   *   * *

                                      MEMORANDUM AND ORDER

         Before the court is Duane Roberts’s pro se request “for some direction” on how to “apply

for Cares Act/Covid-19 relief,” including compassionate release. (ECF 97). In response to Roberts’s

letter, the court informed Roberts that he should contact the Federal Public Defender for the District

of Maryland, which has been appointed to represent any defendant who qualifies for consideration

under 18 U.S.C. § 3582(c)(1)(A) (the “compassionate release statute”). (See ECF 98).

         It is now the court’s understanding that the Federal Public Defender will not be representing

Roberts. If Roberts wishes to file a pro se motion for compassionate release, he should do so within

60 days of the entry of this Order. Any motion should include documentation showing that Roberts

has exhausted his administrative remedies, as the court may not consider a motion for

compassionate release until “after the defendant has fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of

30 days from the receipt of such a request by the warden of the defendant’s facility, whichever is

earlier.” See 18 U.S.C. § 3582(c)(1)(A).

         To the extent that Roberts seeks relief under the CARES Act, the court is without authority

to grant it. While the CARES Act authorizes the Bureau of Prisons, in certain circumstances, to

lengthen the amount of time a defendant may be placed on home confinement, see CARES Act of

2020, Pub. L. No. 116-136, § 12003(b)(2), 134 Stat. 281, 516, “[t]his provision does not authorize

the court to order [a] defendant’s placement in home confinement,” see United States v. Gray, No.

                                                     1
           Case 1:09-cr-00539-CCB Document 102 Filed 07/28/20 Page 2 of 2


4:12-CR-54-FL-1, 2020 WL 1943476, at *3 (E.D.N.C. Apr. 22, 2020). Indeed, “[t]he discretion to

release a prisoner to home confinement lies solely with the Attorney General.” See United States v.

Byers, No. 118CR00036MRWCM1, 2020 WL 3513703, at *2 (W.D.N.C. June 29, 2020) (citing 18

U.S.C. § 3624(c)(2) and 34 U.S.C. § 60541(g)).

       Accordingly, it is hereby ORDERED that:

       1. If Roberts wishes to file a motion for compassionate release, he SHALL FILE the

           motion within 60 days of the entry of this Order;

       2. Any motion for compassionate release SHALL INCLUDE evidence that Roberts has

           exhausted administrative remedies; and

       3. The Clerk SHALL SEND a copy of this Order to Roberts.




 7/28/20                                                         /S/
Date                                                 Catherine C. Blake
                                                     United States District Judge




                                                 2
